Motion for reargument of motion granted. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ. On reargument, order resettled so as to provide that, instead of giving an additional undertaking in the sum of $1,000, an undertaking with corporate surety shall be furnished within five days from the entry of the order herein, conditioned to pay all costs and disbursements in the Appellate Division not exceeding $500; otherwise, motion denied. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.